Order affirmed, with ten dollars costs and disbursements payable out of the estate. Van Kirk, P. J., Davis, "Whitmyer and Hill, JJ., concur; Hinman, J., dissents on the ground that, if the surrogate did have authority to order the production of a former will in a probate proceeding in the exercise of his power to inquire into all facts and circumstances to satisfy himself as to the genuineness of the will, he was not empowered to do it in this limited preliminary oral examination of subscribing witnesses prior to the filing of objections, because it was not shown that any such witness was to be examined in relation to such former *842•will or knew anything about it or its execution. (Matter of Briggs, 180 App. Div. 843.)